In five negligence actions arising out of the same common accident involving three automobiles (the actions numbered 1, 2, 3 and 4, having been previously consolidated), Frederick Rogers, as plaintiff in Action No. 4, appeals: (1) from an order of the Supreme Court, Westchester County, dated November 20, 1958 (and entered November 24, 1958), denying his motion to *783consolidate Action No. 5 with the presently consolidated Actions Nos. 1, 2, 3 and 4; and (2) from an order of the same court, dated the same day, granting said plaintiff’s motion for reargument of his said motion and, on reargument, adhering to the original decision. Appeal from the first or original order denying the motion, dismissed as academic. Such order has been superseded by the order granting reargument. Order on reargument reversed, without costs, and motion to consolidate Action No. 5 with the presently consolidated Actions Nos. 1, 2, 3 and 4, granted; the trial of the five actions thus consolidated to be had under the Trial Calendar number (11,346) of Action No. 5. Under the circumstances prevailing in November, 1958, when the orders appealed from were made, the denial of the motion was a proper determination. However, in the light of the present status of the five actions, since all of them are now on the calendar awaiting trial, consolidation is preferable, for consolidation may now be effected without prejudice to any party, and it will avoid a multiplicity of trials upon issues common to all the actions. Settle order on consent or on five days’ notice. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.